Citation Nr: 0512187	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  00-19 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased disability evaluation for 
deformity, congenital of left knee with subluxating patella, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to August 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in May 2000 that denied an increased rating for the 
veteran's left knee disability.  In that decision, the RO 
changed the characterization of the veteran's left knee 
disability from congenital deformity of the left knee with 
subluxating patella to degenerative joint disease, left knee, 
but denied an evaluation in excess of 10 percent for that 
disability.  In a November 2004 rating decision, the 
disability was recharacterized back to its original 
description, and a separate 10 percent disability rating was 
assigned for degenerative joint disease, left knee, effective 
April 17, 2000.

The veteran failed to report for a travel Board hearing 
scheduled in January 2003.  A document from his 
representative dated the day after the scheduled hearing 
indicates that the veteran was unable to attend the hearing 
due to his medical condition.  He did not wish to reschedule 
the hearing.  The Board observes that the veteran has 
withdrawn his request.  See 38 C.F.R. § 20.704 (2004).  The 
Board, therefore, will proceed based upon the evidence of 
record.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease, left knee, is currently manifested by pain and some 
decreased range of motion.

2.  The veteran has no more than slight instability of the 
left knee.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
4.40, 4.45, 4.59, Diagnostic Codes 5010, 5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for deformity, congenital of left knee with 
subluxating patella, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in September 2003.  The September 
2003 letter was not mailed to the appellant prior to the 
initial RO adjudication of his claim.  Assuming for the sake 
of argument that pre-decision notice is required, any defect 
in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the letter that was not 
fully considered by the RO in the post-May 2000 adjudications 
contained in the supplemental statements of the case (SSOC) 
issued in August 2002, January 2004 and November 2004.  The 
veteran in fact did identify evidence in response to the 
January 2004 SSOC.  Updated VA treatment records were 
obtained from Big Springs VA medical center (VAMC) dating 
through October 2004.  In December 2004, he indicated that he 
had no additional evidence to submit and he wanted his case 
forwarded to the Board for decision without waiting for the 
60 day due process period to expire.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records as well as service 
medical records.  

As noted, the veteran failed to report for a travel Board 
hearing scheduled in January 2003.  He did not wish to 
reschedule the hearing.  After a review of the record in this 
case, the Board finds no indication of any additional 
pertinent, outstanding private medical evidence specifically 
identified by the veteran, nor is there any indication that 
additional outstanding Federal department or agency records 
exist that should be requested in connection with the claim 
adjudicated in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  In this case, the veteran was provided 
examinations in December 1999, June 2002, and October 2004.  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  


II. Factual background

Service medical records show the veteran aggravated a pre-
existing left knee injury in basic training.  Service 
connection was granted for deformity, congenital of the left 
knee with subluxating patella, aggravated in service, in a 
July 1968 rating decision.  A noncompensable rating was 
assigned under Diagnostic Code 5257.  In March 1998, a 10 
percent rating was awarded.  The current claim was filed in 
October 1999.  At that time, the veteran alleged increased 
instability of the left knee.  

The veteran was afforded a VA orthopedic examination in 
December 1999.  He reported increasing pain and instability 
of the left knee.  He reported he was able to maintain his 
current job because it mostly involved paperwork, with only 
20 percent physical work.  He reported he was taking 
indomethacin for pain with Tylenol for break through pain.  
He reported that surgery had been recommended.  

The veteran reported falling often due to unsteady gait.  He 
also reported feeling like the knee was unstable and was 
about to give way.  He did perform household chores, work and 
socialize, but things took longer now as the knee is more 
problematic.  He also noted that he had developed sore right 
knee and ankles as he has had to overuse those.  He used a 
cane.  

Physical examination revealed the veteran to be an elderly 
gentleman with a cane.  He had a minimal limp to the left 
side.  The left knee joint showed no deformity or swelling.  
Range of motion revealed extension of 0 degrees, flexion of 
110 degrees.  X-rays showed mild degenerative joint disease 
with no dislocation.  The diagnosis was degenerative joint 
disease in the left knee joint.  

The veteran was afforded a VA orthopedic examination in June 
2002.  He reported pain, stiffness and locking, with the 
biggest problem being locking and giving way, causing him to 
fall.  It was noted that the veteran underwent physical 
therapy and rehabilitation of the decreased musculature of 
the left knee area.  He reported that the therapy had helped 
and the pain had been somewhat alleviated, but that he had 
been forced to retire from his job as a sales manager because 
the flare-ups became more aggravated.  The flare-ups were now 
only alleviated by rest or elevation of the knee.  

The veteran reported that, over the past four to five years, 
flare-ups occurred three to four times per week, lasting two 
to three hours and relieved by indomethacin and rest.   In 
the past two years the pain and flare-ups had worsened, and 
he has had to take increased doses of medication to relieve 
the pain.  No other trauma on the left knee was noted.  He 
did report 15 to 20 minutes of stiffness and arthritis in the 
morning.  This goes away towards the afternoon.  

Physical examination revealed the veteran to be alert, 
oriented and ambulating with the use of a cane.  He used a 
soft elastic bandage on his left knee for support.  The left 
knee had normal range of motion with no gross anatomical 
deformities, except that the legs were somewhat bow-legged to 
around 10 to 15 degrees.  Flexion was 0 to 130 degrees, with 
tenderness at maximum flexion and on extension from 0 degrees 
with full extension.  However, there was tenderness in the 
medial aspect of the knee on palpation.  There was no edema, 
crepitation on flexion, extension against gravity, and 
against strong resistance.  There was no instability in 
either the medial or lateral collateral ligaments.  Varus and 
valgus were normal.  Anterior and posterior drawer signs were 
negative.  Anterior and posterior cruciate ligaments, in 30 
degrees flexion with the foot stabilized, the motion was less 
than 5mm, the same at 90 degrees.  Regarding the medial and 
lateral meniscus, McMurray's test was negative.  The left 
knee X-rays showed degenerative changes in the medial 
compartments and the patella.  There was no significant 
interval change compared to the December 1999 films.  

The assessment was degenerative joint disease of the left 
knee with minimal degenerative changes in the medial 
compartment of the left knee and also in the patella.  

The veteran was afforded an additional orthopedic examination 
in October 2004.  The examiner reviewed the veteran's claims 
folder.  The veteran complained of chronic pain in the left 
knee, occasional giving way and lack of endurance, worsening 
markedly over the past eight to nine years.  Treatments noted 
included steroid injections, Indocin, aspirin and Tylenol.  
He had periods of reported inflammation two times per week, 
characterized by increased stiffness and decreased range of 
motion.  These were treated with medication and rest.  The 
veteran reportedly used a cane at all times for balance.  The 
condition presently limited the veteran's walking abilities, 
impacting his chores and yard work.  He was retired; thus, 
work activities were not affected.  

Physical examination revealed left knee flexion 0 to 110 
degrees with pain at the end point, extension to 0 degrees.  
Repetitive movement of the left leg resulted in pain without 
loss of range of motion.  Cruciate and collateral ligaments 
were intake bilaterally.  McMurrays was negative bilaterally.  
X-rays showed significant tri-compartment degenerative 
changes bilaterally with osteophytes and subchondral 
sclerosis.  

The final diagnosis was, in pertinent part, osteoarthritis of 
the left knee stemming from the in-service injury, residuals 
manifested by chronic pain and stiffness, gradually 
increasing with the veteran's age.  The examiner noted that 
the left knee retained some instability with occasional 
episodes of buckling resulting in the need for a cane for 
maintaining balance and preventing falls.  

Big Springs VAMC treatment records date from 1998 through 
October 2004 and show treatment and complaints of bilateral 
knee pain and osteoarthritis.  His symptoms were reportedly 
controlled with physical therapy, analgesics and periodic 
cortisone injections.  The veteran also used a soft brace and 
a cane for help with stability.  In December 2001 and June 
2002, the veteran had range of motion of the left knee from 0 
to 100 degrees.  


III. Increased rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflecting the current severity of the disorder.  Rather at 
the time of the initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  

Although the left knee disability has now been characterized 
as two disabilities, the veteran in this case is not 
appealing the original disability rating assigned from 
following an award of service connection for left knee 
injury.  Service connection was initially granted for the 
left knee disability in 1968.  Therefore, in this case, it is 
the present level of disability which is of primary 
importance.  See Francisco, supra.

With such consideration, the Board has reviewed the pertinent 
record and determines that the currently assigned 10 percent 
rating for the veteran's degenerative joint disease of the 
left knee, with the now separately assigned 10 percent for 
instability of the left knee flowing from the congenital left 
knee condition, are the proper ratings for these 
disabilities, and higher evaluations are not warranted.  Id.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The veteran's degenerative joint disease of the left knee is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5260.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2004).  The hyphenated diagnostic code in this 
case indicates that arthritis due to trauma under diagnostic 
code 5010 is the service-connected disorder, and it is rated 
as if limitation of flexion under diagnostic code 5260 were 
the residual condition.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2004).

The veteran's deformity, congenital of left knee with 
subluxating patella is rated as knee impairment under 
Diagnostic Code 5257.  Knee impairment with recurrent 
subluxation and/or lateral instability is rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 that provides for 
instability.  The General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

VA General Counsel has also issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  

Range of motion of the veteran's left knee reflects a degree 
of impairment under the rating schedule that does not warrant 
a disability rating in excess of 10 percent if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  All three VA examination reports 
show left knee extension is full.  Left knee flexion at worst 
was to 100 degrees, with pain.  

These range of motion findings do not meet the criteria for a 
compensable rating under Diagnostic Codes 5260 and 5261.  At 
no time, even taking into account the additional limitations 
imposed by pain as objectively demonstrated on examination, 
has flexion been limited to 45 degrees.  However, the 
criteria of Diagnostic Code 5010 permits a 10 percent rating 
to be assigned for impairment caused by arthritis where there 
is some limitation of motion of a major joint but the 
limitation of motion is not so great as to meet the 
requirements for a compensable rating under the criteria for 
rating limitation of motion of the specific major joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Accordingly, the veteran's left knee arthritis is 
appropriately rated as 10 percent disabling under Diagnostic 
Code 5010-5260.  In order to warrant a 20 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 30 degrees or extension would have to 
be limited to 15 degrees, which was not shown.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has pain on motion of the 
knee and examiners have indicated that pain limited some 
functional abilities with house and yard chores.  The pain 
did not prevent the activities but caused them to be 
performed at an admittedly slower pace and there was 
decreased endurance.  Flare-ups occurred about twice per 
week.  This impairment is contemplated by the assignment of a 
10 percent disability rating.  The veteran has not 
demonstrated flexion of the left knee limited to 45 degrees 
or extension limited to 10 degrees warranting the assignment 
of a 10 percent rating under Diagnostic Code 5260 or 5261.  
Range of motion of his knee falls far short of these 
criteria.  However, there is X-ray evidence of degenerative 
joint disease and objective evidence of pain.  It is on this 
basis that the 10 percent rating is supportable.  See 38 
C.F.R. § 4.59 (2003) ("With any form of arthritis, painful 
motion is an important factor of disability . . .  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.").  The 
VAMC treatment record shows he has been noted to be managing 
the symptoms with his treatment regimen, medication and 
assistive devices.  

Any pain affecting function of the left knee is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The objective evidence of record reveals range of motion in 
the left knee substantially better than that warranting any 
increased evaluation under either Code 5260 for limitation of 
flexion or Code 5261 for limitation of extension.  See 
VAOPGCPREC 9-2004.  Additionally, to assign separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., Diagnostic Codes 5260 and 
5261) would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14.  

Additionally, the Board finds that a rating in excess of 10 
percent rating is not warranted for the separately rated 
deformity, congenital of left knee with subluxating patella, 
rated as knee instability.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5257.  Only "some instability" was noted on VA 
examination in 2004, cruciate and collateral ligaments were 
intact.  There was no instability was demonstrated on VA 
examination in 2002 and 1999.  However, the Board notes the 
record is replete with the veteran's complaints of 
instability as the primary manifestation of the congenital 
deformity.  In sum, the VA outpatient records and examination 
reports do not indicate that the veteran has experienced 
moderate instability of the left knee.  Accordingly, an 
evaluation in excess of 10 percent for left knee instability 
is denied.  DeLuca v. Brown, 8 Vet. App. 202 (1995) does not 
apply because Diagnostic Code 5257 is not based on limitation 
of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher ratings for his 
left knee disability.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular ratings 
assigned are adequate in this case.  The veteran is no longer 
employed, having retired, and he reported in 2004 and 2002 
that while he does have difficulty walking and performing 
household chores and yard work, he is not precluded from 
performing these tasks.  He must rest and elevate his legs.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  


ORDER

An increased disability evaluation for deformity, congenital 
of left knee with subluxating patella, is denied.  

An increased disability evaluation for degenerative joint 
disease of the left knee is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


